Citation Nr: 1822016	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-37 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for a herniorraphy scar.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified at a Board hearing before the undersigned in April 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his hearing, the Veteran testified that he experienced worsening pain in the area of his herniorraphy scar.  It was unclear from his testimony whether the pain was related to his scar or was the result of internal residuals of his hernia surgery, which are separately service-connected.  As such, on remand, the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected herniorraphy scar, and to determine whether the symptoms he describes are related to his service-connected scar or his service-connected status post bilateral inguinal herniorrhaphy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination to determine the current level of impairment due to the service-connected herniorraphy scar.  

The examiner should address all of the symptoms described be the Veteran, including those described at his hearing (the Veteran reported that he sometimes had the feeling that the hernia had returned, and that he had a pinching or turning feeling in the area of the hernia repair).  The examiner should provide an opinion as to whether the symptoms described by the Veteran are related to the Veteran's scar or to his underlying hernia repair residuals.

Reasons should be given for all opinions.

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




